








AGREEMENT







This Agreement (this "Agreement"), dated as of November 26, 2012, is entered
into by and between (A) Medient Studios, Inc a Nevada corporation (together with
its successors, "Company") (“Party”), (B) the owners of all Membership Interests
of Kumaran Holding, LLC., an Oklahoma limited liability Company (together with
its successors, which owners are listed on the signature page hereto
(“Membership Interest Owners”) (“Party”) (together “Parties”)..

The Parties hereto agree as follows:

1.

Purchase and Sale.  

In consideration of and upon the basis of the representations, warranties and
agreements and subject to the terms and conditions set forth in this Agreement:

(a)

Purchase.  Company agrees to purchase from Membership Interest Owners, and
Membership Interest Owners agree to sell to Company on the Closing Date (as
defined below), in accordance with Section  below, all Membership Interests of
Kumaran Holding, LLC as listed opposite each Membership Interest Owners on the
signature page hereto (collectively the “Membership Interests”) for a purchase
price of  Thirteen Million Seventy Eight Thousand Dollars ($13,078,000).  This
shall be paid in the form of Ten Million Shares (10,000,000) of Preferred Stock
and Twenty Six Million Shares (26,000,000) shares (the "Shares") of Company's
common stock (the " Stock"), having the terms and conditions set as set forth in
the Company’s bylaws.

(b)

Closing.  The closing of the sale of the Membership Interests (the "Closing")
shall occur on the date of the complete execution hereof, or on such other date
as Membership Interest Owners and Company shall mutually agree (such date, the
"Closing Date"), unless there shall be a Termination Event as defined in Section
6.  If Company fails to perform its obligations on the Closing Date (including
delivery of all Stock on such date) for any reason other than Membership
Interest Owners' failure to satisfy the relevant representation and covenant
herein contained, then in addition to all remedies available to Membership
Interest Owners at law or in equity, Membership Interest Owners may, at its sole
discretion and at any time, elect to consummate the investment or not, in its
sole discretion, on a later date specified in writing by Company to Membership
Interest Owners.

(c)

Certain Defined Terms.  As used herein, the following terms shall be defined as
follows:

(i)

"Acquiring Person" has the meaning set forth in the Certificate of Rights and
Preferences;

(ii)

"Adjustment" has the meaning set forth in Section 3 hereof.  

(iii)

"Business Day" means any day on which the Common Stock may be traded on the
Principal Listing Exchange or, if not admitted for trading on any Market, on any
day other than a Saturday, Sunday or holiday on which banks in New York City are
required or permitted to be closed;

(iv)

"Change of Control" has the meaning set forth in the Certificate of Rights and
Preferences;

(v)

"Common Shares" means the shares of Common Stock of Company issued or issuable
upon conversion or redemption;

(vi)

"Common Stock" has the meaning set forth in the Company’s bylaws;

(vii)

 “Escrow Agent” and “Escrow Agreement” shall have the meaning set forth in
Section 3 hereof.

(viii)

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

(ix)

"FINRA" means Financial Industry Regulatory Authority, Inc.

(x)

"Investment Securities" means all Common and Preferred Shares of the Company;

(xi)

"Market" means, with respect to a security, any National Securities Exchange or
any other public securities exchange, market, quotation system or
over-the-counter system on which such security is then traded or quoted;  

(xii)

"Nasdaq CM" means the Nasdaq Capital Market;

(xiii)

"National Securities Exchange" means the Nasdaq Global Select Market, the Nasdaq
Global Market, the Nasdaq CM, the New York Stock Exchange or NYSE Amex;

(xiv)

"Person" means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, limited liability company, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind;

(xv)

“Preferred Shares” means the Shares of Preferred Stock of Company issued or
issuable upon conversion or redemption.

(xvi)

“Preferred Stock” has the meaning set forth in the Certificate of Designation.

(xvii)

"Principal Listing Exchange" means the OTCQB, but if the OTCQB is not then the
principal U.S. trading market for the Common Stock, then the principal U.S.
national securities exchange (as defined in the Exchange Act) on which the
Common Stock is then traded or quoted, which shall be a National Securities
Exchange; and

2.

Closing Deliveries.  

The Closing shall take place initially via facsimile on the Closing Date in the
manner set forth below; provided, that, original certificates representing
shares of Common Stock shall be delivered via Federal Express at Company's
expense, to the address of the Escrow Agent instructed by Membership Interest
Owners in writing, and a copy of the airbill evidencing that such documents have
been sent shall be provided to Membership Interest Owners on the Closing Date.
 At the Closing, the following deliveries shall be made:

(a)

Company Common Shares.  Company shall issue and deliver to the Escrow Agent a
stock certificate representing Ten Million Preferred  (10,000,000) shares and
Twenty Four Million Five Hundred Thousand (24,500,000) of Common Stock, duly
executed and notarized by Company, and shall register such shares in the
shareholder register of Company in the name of Membership Interest Owners or as
instructed by Membership Interest Owners in writing;

(b)

Membership Interests.  All of the Membership Interest Owners shall deliver to
Company a Membership Unit certificate representing all the Membership Units,
duly endorsed if required, for transfer to Company, together with executed
assignments separate from certificate, duly executed and notarized by each
Membership Interest Owner,.    

The deliveries specified in this Section  shall be deemed to occur
simultaneously as part of a single transaction, and no delivery shall be deemed
to have been made until all such deliveries have been made.




3.

Escrow Agent/Adjustments.  

(a)

(b)

The certificates representing the Common Stock  and Preferred Stock
(“Certificates”) shall on Closing be deposited with the following escrow agent
(“Escrow Agent”) pursuant to the Term of an escrow agreement (“Agreement”) as
per the agreement dated August 24, 2012  between Manu Kumaran and Fairway
Properties , Inc.

(c)

The Escrow Agreement shall provide that Escrow Agent shall hold (i) Certificates
representing the Common Shares and Preferred Shares and shall release them when
advised in writing as per the existing Escrow Agreement between Manu Kumaran and
Fairway Properties, Inc.

4.

Representations and Warranties of Company.  

Company hereby represents and warrants to Membership Interest Owners as of the
date hereof and as of the Closing Date, as follows, subject to such disclosure,
qualification or limitation set forth in the Company’s public filings:

(a)

Incorporation.  Company has been duly incorporated and validly exists in good
standing under the laws of Nevada.

(b)

Authorization.  The execution, delivery and performance of this Agreement and
the Certificate of Rights and Preferences (including the authorization, sale,
issuance and delivery of the Investment Securities) have been duly authorized by
all requisite corporate action and no further consent or authorization of
Company and its respective Boards of Directors.

(c)

Execution and Delivery.  This Agreement has been duly executed and delivered by
Company and, when this Agreement is duly authorized, executed and delivered by
Membership Interest Owners, will be a valid and binding agreement enforceable
against Company in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors' rights generally and to general principles of equity.
 The issuance of the Investment Securities is not and will not be subject to any
preemptive right or rights of first refusal that have not been properly waived
or complied with.

(d)

Corporate Power; Qualification.  Company has full corporate power and authority
necessary to (i) own and operate its properties and assets, execute and deliver
this Agreement, (ii) perform its obligations hereunder (including, but not
limited to, the issuance of the Investment Securities) and (iii) carry on its
business as presently conducted and as presently proposed to be conducted.
 Company and its subsidiaries are duly qualified and are authorized to do
business and are in good standing in all jurisdictions in which the nature of
their activities and of their properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect.  For purposes of this Agreement, "Material Adverse
Effect" means any material adverse effect with respect to (A) the business,
properties, assets, operations, results of operations, revenues, prospects or
condition, financial or otherwise, of Company and its subsidiaries taken as a
whole, (B) the legality, validity or enforceability of the Agreement, the
Registration Statement or a Prospectus, or (C) Company's ability to perform
fully on a timely basis its obligations under the Agreement.

(e)

No Consents.  No consent, approval, authorization or order of any court,
governmental agency or other body is required for execution and delivery by
Company of this Agreement or the performance by Company of any of its
obligations hereunder.

(f)

No Conflict.

(i)

Neither the execution and delivery by Company of this Agreement nor the
performance by Company of any of its obligations hereunder:

(1)

violates, conflicts with, results in a breach of, or constitutes a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) or creates any rights in respect of
any Person under (A) the articles of incorporation or by-laws or comparable
organizational documents of Company or any of its subsidiaries, (B) any decree,
judgment, order, law, treaty, rule, regulation or determination of any court,
governmental agency or body, or arbitrator having jurisdiction over Company or
any of its subsidiaries or any of their respective properties or assets, (C) the
terms of any bond, debenture, indenture, credit agreement, note or any other
evidence of indebtedness, or any agreement, stock option or other similar plan,
lease, mortgage, deed of trust or other instrument to which Company or any of
its subsidiaries is a party, by which Company or any of its subsidiaries is
bound, or to which any of the properties or assets of Company or any of its
subsidiaries is subject, (D) the terms of any "lock-up" or similar provision of
any underwriting or similar agreement to which Company is a party, or (E) any
rule or regulation of the Principal Listing Exchange applicable to Company or
the transactions contemplated hereby or of FINRA; or

(2)

results in the creation or imposition of any lien, charge or encumbrance upon
any Investment Securities or upon any of the current properties or assets of
Company or any of its subsidiaries.

(ii)

There is no control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the charter documents of Company or the laws of
its jurisdiction of formation that is or would become applicable to Membership
Interest Owners as a result of Membership Interest Owners and Company fulfilling
their obligations or exercising their rights under this Agreement.

(g)

Valid Issuance.  When issued to Membership Interest Owners against payment
therefor, each Investment Security:

(i)

will have been duly and validly authorized, duly and validly issued, fully paid
and non-assessable;

(ii)

will be free and clear of any security interests, liens, claims or other
encumbrances; exclusive of the escrow agreement and

(iii)

will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of Company.

(h)

Registration and Listing.  Company satisfies all continued listing criteria of
the Principal Listing Exchange.  No present set of facts or circumstances will
(with the passage of time or the giving of notice or both or neither) cause any
of the Common Stock to be delisted from the Principal Listing Exchange.  All of
the Common Shares will, when issued, be duly listed and admitted for trading on
all of the Markets where shares of Common Stock are traded, including the
Principal Listing Exchange.    

(i)

Proceedings.  There is no pending or, to the best knowledge of Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over Company or
any of its affiliates that would affect the execution by Company of, or the
performance by either Company of its obligations under, this Agreement.

(j)

Public Filings.  Since October 1, 2012, none of Company's filings with the
United States Securities and Exchange Commission (the "SEC") under the
Securities Act of 1933, as amended (the "Securities Act") or under Section 13 or
15(d) of the Exchange Act (each an "SEC Filing"), including the financial
statements and schedules of Company, as applicable, and results of operations
and cash flow contained therein, contained any untrue statement of a material
fact or omitted to state any material fact necessary in order to make the
statements, in the light of the circumstances under which they were made, not
misleading.  Since October 1, 2012, there has not been any pending or, to the
best knowledge of Company, threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator having jurisdiction
over Company, or any of their subsidiaries or affiliates except as disclosed in
Company's SEC Filings on or before the date immediately prior to and excluding
the date hereof, (ii) since the date of Company's most recent SEC Filing, there
has not been, and Company are not aware of, any development or condition that is
reasonably likely to result in, a Material Adverse Effect, and (iii) Company's
SEC Filings made before and excluding the Closing Date fully disclose all
material information concerning Company, and their subsidiaries (other than the
existence and terms of this Agreement).

(k)

Exempt Offering.  The offer and sale of the Investment Securities to Membership
Interest Owners pursuant to this Agreement will, subject to the accuracy of
Membership Interest Owners’ representations and warranties contained in Section
5 hereof, be made in accordance with an exemption from the registration
requirements of the Securities Act and any applicable state law.  Neither
Company nor any agent on its behalf has solicited or will solicit any offers to
buy or has offered to sell or will offer to sell all or any part of the
Investment Securities or any other securities to any Person or Persons so as to
bring the sale or issuance of the Investment Securities by Company within the
registration provisions of the Securities Act.

(l)

Capitalization. The authorized capital stock of Company consists of Five Hundred
Million (500,000,000) shares of Common Stock, and Fifty Million (50,000,000)
shares of Preferred stock, $0.001 par value per share. Except as set forth above
or as disclosed in writing in Schedule 4(l) attached hereto, and except for
shares of Common Stock or other securities issued upon conversion, exchange,
exercise or purchase associated with the securities, options, warrants, rights
and other instruments referenced above, no shares of capital stock or other
voting securities of Company are outstanding, no equity equivalents, interests
in the ownership or earnings of Company or other similar rights are outstanding,
and there were no existing options, warrants, calls, subscriptions or other
rights or agreements or commitments relating to the capital stock of Company or
any of its subsidiaries or obligating Company or any of its subsidiaries to
issue, transfer, sell or redeem any shares of capital stock, or other equity
interest in, Company or any of its subsidiaries or obligating Company or any of
its subsidiaries to grant, extend or enter into any such option, warrant, call,
subscription or other right, agreement or commitment.

(m)

Insolvency.  The sum of Company’s assets, both at a fair valuation and at
present fair salable value, exceeds its liabilities, including contingent
liabilities.  Company has sufficient capital with which to conduct its business
as presently conducted and as proposed to be conducted.  Company has not
incurred debt, and does not intend to incur debt, beyond its ability to pay such
debt as it matures.  For purposes of this paragraph, "debt" means any liability
on a claim, and "claim" means (i) a right to payment, whether or not such right
is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured, or unsecured, or
(ii) a right to an equitable remedy for breach of performance if such breach
gives rise to a payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured, or unsecured.  With respect to any such contingent
liabilities, such liabilities are computed at the amount, which, in light of all
the facts and circumstances existing at the time, represents the amount, which
can reasonably be expected to become an actual or matured liability.  

(n)

Consideration.  As of the Closing Date, the consideration that Company is
receiving from Membership Interest Owners is equivalent in value to the
consideration Membership Interest Owners is receiving from Company pursuant to
this Agreement.  As of the Closing Date, under the terms of this Agreement,
Company is receiving fair consideration from Membership Interest Owners for the
agreements, covenants, representations and warranties made by Company to
Membership Interest Owners.

(o)

Placement Agent's Fees.  Company shall be responsible for the payment of any
placement agent's fees, financial advisory fees, or brokers' commissions, in
each case payable to third parties retained by Company, relating to or arising
out of the offering of the Investment Securities pursuant to this Agreement.
 Company shall pay, and hold Membership Interest Owners harmless against, any
liability, loss or expense (including, without limitation, attorneys' fees and
out-of-pocket expenses) arising in connection with any such claim for fees
arising out of the offering of the Investment Securities pursuant to this
Agreement.

(p)

No Integrated Offering.  Neither Company nor any Person acting on their behalf,
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
the offering of the Investment Securities to be integrated with prior offerings
by Company for purposes of the Securities Act or the rules and regulations of
FINRA or the Principal Listing Exchange.

(q)

Regulatory Permits.  Company possesses all material certificates, authorizations
and permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their business.  Company is not in material
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to it.

(r)

Foreign Corrupt Practices.  Neither Company or any of its subsidiaries, nor any
director, officer, agent, employee or other Person acting on behalf of Company
or any of its subsidiaries has, in the course of its actions for, or on behalf
of, Company or any of its subsidiaries (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

(s)

Sarbanes-Oxley Act.  Company is in material compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the SEC thereunder that are effective as of the date hereof.

(t)

Transactions With Affiliates.  Except as disclosed in Company's and  SEC
Filings, and other than the grant of stock options and restricted and
non-restricted stock grants disclosed that are required to be publicly
disclosed, none of the officers, directors or employees of Company is presently
a party to any transaction with Company required to be disclosed pursuant to
Regulation S-K Item 404, including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of Company, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner, which such transaction would be required to be disclosed.

(u)

Title to and Sufficiency of Assets.  Company owns and has good title, or has a
valid leasehold interest in or license to, each of the material assets that are
necessary to carry on its business as presently conducted and as presently
proposed to be conducted, free and clear of all liens (other than liens
described in its SEC Filings).

(v)

Insurance.  Company shall purchase a Directors & Officers Policy within a
commercially reasonable period of time.

(w)

Employee Relations.  Company is in material compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours.

(x)

Intellectual Property Rights.  Except as disclosed in Company's SEC Filings:

(i)

Company owns or possesses adequate rights or licenses to use all trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent rights, copyrights, trade secrets and other intellectual property rights
("Intellectual Property Rights") currently used in its business as now conducted
or necessary to conduct its business as now conducted or as proposed to be
conducted in the future and all such Intellectual Property Rights are, to the
knowledge of Company, valid, subsisting and enforceable.

(ii)

The operation of the business as currently conducted by Company does not
infringe, violate or misappropriate the Intellectual Property Rights of any
third party, or constitute an unfair competition or an unfair trade practice
under any applicable law, except in each event, where individually or in the
aggregate, such infringement, violations, misappropriations or unfair
competition or trade practice could not reasonably be expected to result in a
Material Adverse Effect on the finances or operations of Company, and Company
has not received any written notice from any third party claiming any of the
foregoing.

(iii)

There is no claim, action or proceeding pending or threatened in writing against
Company regarding its Intellectual Property Rights or which would otherwise
restrict or materially delay the development, testing, approval, use,
distribution or sale of its products (including those under development).

(iv)

Company has used commercially reasonable efforts to defend and enforce its
Intellectual Property Rights and to its knowledge, no third party is currently
infringing, violating or misappropriating any of its Intellectual Property
Rights.

(v)

Company has taken reasonable security measures to protect the secrecy,
confidentiality and value of all of its Intellectual Property Rights, including
third party confidential information and trade secrets provided to it under a
duty of confidentiality or non-disclosure.  To Company's knowledge, none of
Company's confidential information or trade secrets have been used, disclosed or
publicized in any unauthorized manner.

(y)

Investment Company.  Company is not, and is not an affiliate of, an "investment
company" within the meaning of the Investment Company Act of 1940, as amended.

(z)

Tax Status.  Except as would not have a Material Adverse Effect, Company (i) has
made or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.

(aa)

Internal Accounting and Disclosure Controls.  Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management's general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management's general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference.  Company maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15 promulgated under the Exchange Act) that
are effective in ensuring that information required to be disclosed by it in the
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the SEC, including, without limitation, controls and procedures
designed to ensure that information required to be disclosed by it in the
reports that it files or submits under the Exchange Act is accumulated and
communicated to its management, including its principal executive officer or
officers and its principal financial officer or officers, as appropriate, to
allow timely decisions regarding required disclosure.

(bb)

Off Balance Sheet Arrangements.  There is no transaction, arrangement, or other
relationship between Company and an unconsolidated or other off balance sheet
entity that is required to be disclosed by Company in its SEC Filings and is not
so disclosed or that otherwise would have a Material Adverse Effect.

(cc)

Transfer Taxes.  All stock transfer or other taxes (other than income or similar
taxes) that are required to be paid in connection with the offering of the
Investment Securities will be, or will have been, fully paid or provided for by
Company, and all laws imposing such taxes will be or will have been complied
with.

(dd)

Manipulation of Price.  Company has not, and to its knowledge no one acting on
its behalf has, (i) taken, directly or indirectly, any action designed to cause
or to result in the stabilization or manipulation of the price of any security
of Company to facilitate the offering of Investment Securities pursuant to this
Agreement or (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases for the offering of Investment Securities pursuant to this
Agreement.

(ee)

Anti-dilution Provisions. There are no anti-dilution provisions under Company’s
Articles of Incorporation or any agreement to which Company is party or to which
any assets of Company are subject.  No anti-dilution rights will become
effective as a result of Membership Interest Owners and Company fulfilling their
obligations or exercising their rights under this Agreement, including, without
limitation, as a result of Company's issuance of the Common Shares and/or
Preferred Shares hereunder or other securities issued upon conversion, exchange,
exercise or purchase.

5.

Representations and Warranties of Membership Interest Owners.  

Membership Interest Owners hereby represents and warrants to Company on the date
hereof and on the Closing Date:

(a)

Incorporation.  Kumaran Holding LLC has been duly incorporated and validly
exists under the laws of Oklahoma.

(b)

Authorization, Execution and Delivery.  The execution, delivery and performance
of this Agreement by Kumaran Holding, LLC and each Membership Interest Owner has
been duly authorized by all requisite corporate action and no further consent or
authorization of Kumaran Holding, LLC, its Board of Directors or its owners is
required.  This Agreement has been duly executed and delivered by Kumaran
Holding, LLC and each Membership Interest Owner and, when duly authorized,
executed and delivered to Company, will be a valid and binding agreement
enforceable against Kumaran Holding, LLC and each Membership Interest Owner in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors' rights generally and to general principles of equity.

(c)

No Endorsement.  Membership Interest Owners understand that no United States
federal or state agency has passed on, reviewed or made any recommendation or
endorsement of the Investment Securities.

(d)

No Distribution.  Each Membership Interest Owner is purchasing the Investment
Securities for its own account for investment only and not with a view to, or
for resale in connection with, the public sale or distribution thereof in the
United States, except pursuant to sales registered under the Securities Act or
an exemption therefrom.

(e)

Registration Exemption.  Each Membership Interest Owner understands that the
Investment Securities are being or will be offered and sold to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and that Company is relying on the truth and accuracy
of, and Membership Interest Owners' compliance with, the representations,
warranties, agreements, acknowledgments and understandings of Membership
Interest Owners set forth herein in order to determine the availability of such
exemptions and the eligibility of Membership Interest Owners to acquire the
Investment Securities.

(f)

Financial Statements.  The balance sheet of Kumaran Holding, LLC as of the date
hereof and the Closing Date is true and correct in all respects, including all
liabilities and debts (whether contingent or uncontingent) to which Kumaran
Holding, LLC or its assets may be subject and fairly presents the assets and
liabilities of Kumaran Holding, LLC.

(g)

Valid Issuance.  When transferred to Company against payment therefor, all
Membership Interest Units:

(i)

will have been duly and validly authorized, duly and validly issued, fully paid
and non-assessable;

(ii)

will be free and clear of any security interests, liens, claims or other
encumbrances; and

(h)

Contracts.  There shall be no contracts to which Kumaran Holding, LLC is a party
or equivalent equitable or legal rights or obligation binding Kumaran Holding,
LLC or its assets except as set forth on Schedule 6(j) attached hereto,
including without limitation any employment, consulting or service contracts of
any kind or nature.  

(i)

Title to and Sufficiency of Assets.  Kumaran Holding, LLC owns and has good
title, or has a valid leasehold interest in or license to, each of the material
assets that are necessary to carry on its business as presently conducted and as
presently proposed to be conducted, free and clear of all liens, claims or
encumbrances, except as set forth in Schedule 5(i).

(j)

Intellectual Property Rights.  

(i)

Kumaran Holding, LLC owns or possesses adequate rights or licenses to use all
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, trade secrets and other intellectual
property rights ("Intellectual Property Rights") currently used in its business
as now conducted or necessary to conduct its business as now conducted or as
proposed to be conducted in the future and all such Intellectual Property Rights
are, to the knowledge of Kumaran, Holding LLC, valid, subsisting and
enforceable.

(ii)

The operation of the business as currently conducted by Kumaran Holding, LLC
does not infringe, violate or misappropriate the Intellectual Property Rights of
any third party, or constitute an unfair competition or an unfair trade practice
under any applicable law, except in each event, where individually or in the
aggregate, such infringement, violations, misappropriations or unfair
competition or trade practice could not reasonably be expected to result in a
Material Adverse Effect on the finances or operations of Kumaran Holding, LLC,
and Kumaran Holding, LLC has not received any written notice from any third
party claiming any of the foregoing.

(iii)

There is no claim, action or proceeding pending or threatened in writing against
Kumaran Holding, LLC regarding its Intellectual Property Rights or which would
otherwise restrict or materially delay the development, testing, approval, use,
distribution or sale of its products (including those under development).

(iv)

Kumaran Holding, LLC has used commercially reasonable efforts to defend and
enforce its Intellectual Property Rights and to its knowledge, no third party is
currently infringing, violating or misappropriating any of its Intellectual
Property Rights.

(v)

Kumaran Holding, LLC has taken reasonable security measures to protect the
secrecy, confidentiality and value of all of its Intellectual Property Rights,
including third party confidential information and trade secrets provided to it
under a duty of confidentiality or non-disclosure.  To Kumaran Holding, LLC's
knowledge, none of Kumaran Holding, LLC's confidential information or trade
secrets have been used, disclosed or publicized in any unauthorized manner.

(k)

Tax Status.  Except as would not have a Material Adverse Effect, Kumaran
Holding, LLC (i) has made or filed all foreign, federal and state income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.

6.

Termination.  

(a)

Termination Events.  This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to December 31, 2012:

(i)

by mutual written consent of the Parties;

(ii)

by Membership Interest Owners, in the event of the Membership Interest Owners
not providing a US GAAP certified Audit of Kumaran Holding, LLC

(iii)

by Membership Interest Owners, in the event of the Common and Preferred Shares
being issued as per this agreement not being released from the Cutler Escrow

(iv)

by any Party if any governmental agency or body shall have issued an order,
decree or ruling or taken any other action enjoining, restraining or otherwise
prohibiting or hindering the transactions contemplated hereby.

(b)

Effect of Termination.  In the event of the termination of this Agreement
pursuant to Section 6(a) hereof, this Agreement shall forthwith become void, and
there shall be no liability or obligation on the part of any party or, to the
extent applicable, their respective officers, directors, fiduciaries or equity
holders, except for any liability of any party for any breach of this Agreement
prior to such termination and the provisions of Sections 11 and 12.

7.

Legend.  

Subject to Section 5, Membership Interest Owners understand that the
certificates or other instruments representing the Investment Securities shall
bear a restrictive legend composed of exactly the following words (and a stop
transfer order may be placed against transfer of such certificates or other
instruments):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED UNLESS (1) THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT COVERING SUCH SECURITIES, OR (2)
THE SALE IS MADE IN ACCORDANCE WITH RULE 144 OR ANOTHER APPLICABLE EXEMPTION
UNDER THE SECURITIES ACT.

The legend set forth above shall be removed and Company shall issue a
certificate without such legend to any holder of Investment Securities if,
unless otherwise required by state securities laws, such shares are or can be
sold pursuant to an effective Registration Statement under the Securities Act,
Rule 144 or another applicable exemption from registration.

8.

Fees and Expenses.  

Each of Membership Interest Owners, on the one hand, and Company, on the other
hand, agrees to pay its own expenses incident to the performance of its
obligations hereunder, including, but not limited to the fees, expenses and
disbursements of such party's counsel, except as is otherwise expressly provided
in this Agreement.  Notwithstanding the foregoing, Company shall pay all fees
and expenses associated with the Registration Statement and any Prospectus,
including, without limitation, all fees and expenses associated with any SEC or
FINRA filing, if applicable.

9.

Indemnification.

(a)

Indemnification of Membership Interest Owners.  Company hereby agrees to
indemnify each of Membership Interest Owners and each of the agents and
attorneys of any of the foregoing Persons (each a "Membership Interest Owners
Indemnified Party") against any claim, demand, action, liability, damages, loss,
cost or expense (including, without limitation, reasonable legal fees and
expenses incurred by such Membership Interest Owners Indemnified Party in
investigating or defending any such proceeding or potential proceeding and
regardless of whether the foregoing results from a third party claim or
otherwise) (all of the foregoing, including associated costs and expenses being
referred to herein as a "Proceeding"), that it may incur in connection with any
of the transactions contemplated hereby arising out of or based upon:

(i)

any untrue or alleged untrue statement of a material fact in a SEC Filing by
Company or any of its affiliates or any Person acting on its or their behalf or
omission or alleged omission to state therein any material fact necessary in
order to make the statements, in the light of the circumstances under which they
were made, not misleading by Company or any of its affiliates or any Person
acting on its or their behalf;

(ii)

any of the representations or warranties made by Company herein being untrue or
incorrect at the time such representation or warranty was made; and

(iii)

any breach or non-performance by Company of any of its covenants, agreements or
obligations under, this Agreement and the Certificate of Rights and Preferences;

provided, however, that the foregoing indemnity shall not apply to any
Proceeding to the extent that it arises out of, or is based upon, the gross
negligence or willful misconduct of Membership Interest Owners in connection
therewith.  




(b)

Indemnification of Company.  Membership Interest Owners hereby jointly and
severally agree to indemnify Company and each of its officers, directors,
employees, consultants, agents, attorneys, accountants and affiliates and each
Person that controls (within the meaning of Section 20 of the Exchange Act) any
of the foregoing Persons against any Proceeding, that it may incur in connection
with any of the transactions contemplated hereby arising out of or based upon:

(i)

any untrue or alleged untrue statement of a material fact included in an SEC
filing by Company with the express written consent of any Stock Owner or any of
his or her affiliates or any Person acting on his or  her behalf or omission or
alleged omission to state any such material fact necessary in order to make the
statements, in the light of the circumstances under which they were made, not
misleading by Membership Interest Owners or any of their affiliates or any
Person acting on its or their behalf;

(ii)

any of the representations or warranties made by Membership Interest Owners
herein being untrue or incorrect at the time such representation or warranty was
made; and

(iii)

any breach or non-performance by any Stock Owner of any of its covenants,
agreements or obligations under this Agreement;

provided, however, that the foregoing indemnity shall not apply to any
Proceeding to the extent that it arises out of, or is based upon, the gross
negligence or willful misconduct of Company in connection therewith.  




(c)

Conduct of Claims.

(i)

Whenever a claim for indemnification shall arise under this Section 9 as a
result of a third party claim, the party seeking indemnification (the
 "Indemnified Party"), shall notify the party from whom such indemnification is
sought (the "Indemnifying Party") in writing of the Proceeding and the facts
constituting the basis for such claim in reasonable detail; provided, that the
Indemnified Party shall not be foreclosed by any failure to provide timely
notice of the existence of a third party claim to the Indemnifying Party except
to the extent that the Indemnifying Party has been materially prejudiced as a
direct result of such delay;

(ii)

Such Indemnifying Party shall have the right to retain the counsel of its choice
in connection with such Proceeding and to participate at its own expense in the
defense of any such Proceeding; provided, however, that counsel to the
Indemnifying Party shall not (except with the consent of the relevant
Indemnified Party) also be counsel to such Indemnified Party.  In no event shall
the Indemnifying Party be liable for fees and expenses of more than one counsel
(in addition to any local counsel) separate from its own counsel for all
Indemnified Parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances; and

(iii)

No Indemnifying Party shall, without the prior written consent of the
Indemnified Parties (which consent shall not be unreasonably withheld), settle
or compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification could be sought under this Section 9 unless such settlement,
compromise or consent (A) includes an unconditional release of each Indemnified
Party from all liability arising out of such litigation, investigation,
proceeding or claim and (B) does not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of any Indemnified
Party.

10.

Survival of the Representations, Warranties, etc.  

The respective representations, warranties, and agreements made herein by or on
behalf of the Parties hereto shall survive the Closing and the issuance of
Common Shares pursuant to this Agreement and remain in full force and effect
until the later of (i) the third (3rd) anniversary of such Closing or such
issuance and (ii) the first (1st) anniversary of a Change of Control, regardless
of any investigation made by or on behalf of the other party to this Agreement
or any officer, director or employee of, or Person controlling or under common
control with, such party and will survive delivery of and payment for any
Investment Securities issuable hereunder or thereunder, and even if a party knew
or had reason to know of any misrepresentation or breach of warranty or covenant
at the time of the applicable Closing or issuance.

11.

Notices.  

All communications hereunder shall be in writing and delivered as set forth
below.

(a)

If sent to Membership Interest Owners, all communications will be deemed
delivered: if delivered by hand, on the day received by Membership Interest
Owners; if sent by reputable overnight courier, on the next Business Day; and if
transmitted by facsimile to Membership Interest Owners, on the date transmitted
(provided such facsimile is later confirmed), in each case to the following
address (unless otherwise notified in writing of a substitute address):

4750 Vanalden Avenue

Tarzana, CA 91356

(Attention Manu Kumaran)

with a copy to (which copy shall not constitute notice):




Jody Walker

J.M. Walker & Associates. Attorneys At Law.

7841 South Garfield Way. Centennial, CO 80122.

Phone: 303-850-7637







 







(b)

If sent to Company, all communications will be deemed delivered: if delivered by
hand, on the day received by Company; if sent by reputable overnight courier, on
the next Business Day; if transmitted by facsimile to Company, on the date
transmitted (provided such facsimile is later confirmed); and if transmitted by
email to Company, on the date transmitted, in each case to the following address
(unless otherwise notified in writing of a substitute address):

4750 Vanalden Avenue

Tarzana, CA 91356

(Attention Manu Kumaran)




All notices delivered by Membership Interest Owners pursuant to this Agreement
shall be deemed effective automatically on the date of delivery.  




12.

Miscellaneous.

(a)

Counterparts.  The parties may execute and deliver this Agreement as a single
document or in any number of counterparts, manually, by facsimile or by other
electronic means, including contemporaneous photocopy or electronic reproduction
by each party's respective attorneys.  Each counterpart shall be an original,
but a single document or all counterparts together shall constitute one
instrument that shall be the agreement.  

(b)

Successors and Assigns.  This Agreement will inure to the benefit of and be
binding upon the Parties hereto, their respective successors and assigns and,
with respect to Section 11 hereof, will inure to the benefit of their respective
officers, directors, employees, consultants, agents, attorneys, accountants and
affiliates and each Person that controls (within the meaning of Section 20 of
the Exchange Act) any of the foregoing Persons, and no other Person will have
any right or obligation hereunder.  Company may not assign this Agreement.
 Notwithstanding anything to the contrary in this Agreement, any Stock Owner may
assign, pledge, hypothecate or transfer any of the rights and associated
obligations contemplated by this Agreement (including, but not limited to, the
Investment Securities) in whole or in part, at its sole discretion (including,
but not limited to, assignments, pledges, hypothecations and transfers in
connection with financing, derivative or hedging transactions with respect to
this Agreement and the Investment Securities), provided, that, any such
assignment, pledge, hypothecation or transfer must comply with applicable
federal and state securities laws.  No Person acquiring Common Stock or
Preferred Shares from any Stock Owner pursuant to a public market purchase will
thereby obtain any of the rights contained in this Agreement.  This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the Parties hereto with respect
to the subject matter hereof and thereof.  Except as provided in this Section
12(b), this Agreement is not intended to confer upon any Person other than the
Parties hereto any rights or remedies hereunder.  Nothing in this Agreement
shall prohibit any Stock Owner or any of his or her affiliates from engaging in
any transaction in any stock index, portfolio or derivative of which Common or
Preferred Stock is a component.

(c)

Governing Law; Jurisdiction.  This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of Nevada, and each of the
Parties hereto hereby submits to the exclusive jurisdiction of any state or
federal court in the Central District of Nevada and any court hearing any appeal
therefrom, over any suit, action or proceeding against it arising out of or
based upon this Agreement (a "Related Proceeding").  Each of the Parties hereto
also agrees not to bring any Related Proceeding in any other court.  Each of the
Parties hereto hereby waives any objection to any Related Proceeding in such
courts whether on the grounds of venue, residence or domicile or on the ground
that the Related Proceeding has been brought in an inconvenient forum.

(d)

Construction.  Each Party represents and acknowledges that, in the negotiation
and drafting of this Agreement and the other instruments and documents required
or contemplated hereby, it has been represented by and relied upon the advice of
counsel of its choice.  Each Party hereby affirms that its counsel has had a
substantial role in the drafting and negotiation of this Agreement and such
other instruments and documents.  Therefore, each Party agrees that no rule of
construction to the effect that any ambiguities are to be resolved against the
drafter shall be employed in the interpretation of this Agreement and such other
instruments and documents.  The Parties intend that each representation,
warranty, covenant and investment right contained herein shall have independent
significance. If any Party has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty, or covenant relating to the same subject matter
(regardless of the relative levels of specificity) that the Party has not
breached shall not detract from or mitigate the fact that the Party is in breach
of the first representation, warranty, or covenant.

(e)

Specific Enforcement.  The Parties stipulate that the remedies at law of the
Parties hereto in the event of any default or threatened default by any Party in
the performance of or compliance with any of the terms of this Agreement are not
and will not be adequate and that, to the fullest extent permitted by law, such
terms may be specifically enforced by a decree for the specific performance of
any agreement contained herein or by an injunction against a violation of any of
the terms hereof or otherwise.  In particular, the Parties acknowledge that the
business of Company is unique and recognize and affirm that in the event Company
breaches this Agreement, money damages would be inadequate and Membership
Interest Owners would have no adequate remedy at law, so that Membership
Interest Owners shall have the right, in addition to any other rights and
remedies existing in its favor, to enforce its rights and Company's obligations
hereunder not only by action for damages but also by action for specific
performance, injunctive, and/or other equitable relief.

(f)

Remedies Cumulative.  Any and all remedies set forth in this Agreement:  (i)
shall be in addition to any and all other remedies the Parties may have at law
or in equity, (ii) shall be cumulative, and (iii) may be pursued successively or
concurrently as each of the Parties may elect.  The exercise of any remedy by
any Party shall not be deemed an election of remedies or preclude such Party
from exercising any other remedies in the future. The prevailing Party in any
Related Proceeding shall be entitled to recover his or its reasonable attorneys’
fees and costs (including experts’ and witness fees and costs) from the
unsuccessful Party.

(g)

Obligations.  Each Party agrees that the Parties have negotiated in good faith
and at arms' length concerning the transactions contemplated herein, and that
another Party would not have agreed to the terms of this Agreement without each
and every of the terms, conditions, protections and remedies provided herein.
Amendments.  This Agreement may be amended, modified or supplemented in any and
all respects, but only by a written instrument signed by the Parties expressly
stating that such instrument is intended to amend, modify or supplement this
Agreement.

(h)

Further Assurances.  Each of the Parties will cooperate with the other and use
its best efforts to prepare all necessary documentation, to effect all necessary
filings, and to obtain all necessary permits, consents, approvals and
authorizations of all governmental bodies and other third-parties necessary to
consummate the transactions contemplated by this Agreement.

(i)

Interpretation.  For purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires: (i) the terms defined in this
Agreement have the meanings assigned to them in this Agreement and include the
plural as well as the singular, and the use of any gender herein shall be deemed
to include the other gender and neuter gender of such term; (ii) accounting
terms not otherwise defined herein have the meanings assigned to them in
accordance with U.S. generally accepted accounting principles; (iii) references
herein to "Articles", "Sections", "Subsections", "Paragraphs" and other
subdivisions without reference to a document are to designated Articles,
Sections, Subsections, Paragraphs and other subdivisions of this Agreement,
unless the context shall otherwise require; (iv) a reference to a Subsection
without further reference to a Section is a reference to such Subsection as
contained in the same Section in which the reference appears, and this rule
shall also apply to Paragraphs and other subdivisions; (v) the words "herein",
"hereof", "hereunder" and other words of similar import refer to this Agreement
as a whole and not to any particular provision; (vi) the term "include" or
"including" shall mean without limitation; (vii) the table of contents to this
Agreement and all section titles or captions contained in this Agreement or in
any Schedule or Exhibit annexed hereto or referred to herein are for convenience
only and shall not be deemed a part of this Agreement and shall not affect the
meaning or interpretation of this Agreement; (viii) any agreement, instrument or
statute defined or referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statues and references to all
attachments thereto and instruments incorporated therein; and (ix) references to
a Person are also to its permitted successors and assigns and, in the case of an
individual, to his or her heirs and estate, as applicable.

(j)

Severability.  If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect.  If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, the parties agree that the court making such
determination shall have the power to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.  Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

(k)

Time of Essence.  Time shall be of the essence in this Agreement.

(l)

Currency.  All dollar ($) amounts set forth herein refer to United States
dollars.  All payments hereunder and thereunder will be made in lawful currency
of the United States of America.

[SIGNATURE PAGE FOLLOWS]





 

 

 







IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, all as of the day and year first above written.




Medient Studios, Inc







By:  

Name:  Manu Kumaran

Title:  Chief Executive Officer




MEMBERSHIP INTEREST OWNERS







By:  

Name:  

Number of Shares of Capital Stock:  




MEMBERSHIP INTEREST OWNERS







By:  

Name:  

Number of Shares of Capital Stock: _______




MEMBERSHIP INTEREST OWNERS







By:  

Name:  

Number of Shares of Capital Stock: _______




MEMBERSHIP INTEREST OWNERS







By:  

Name:  

Number of Shares of Capital Stock: _______




SIGNATURE PAGE TO AGREEMENT




























                                                                                                                                ANNEX
A




CERTIFICATE OF DESIGNATIONS, RIGHTS AND PREFERENCES

OF

SERIES A CONVERTIBLE PREFERRED STOCK

OF

MEDIENT STUDIOS, INC.

 




MEDIENT STUDIOS, INC., a corporation organized and existing under the laws of
the State of Nevada, hereby certifies that the following resolution was duly
adopted by the Board of Directors of the Company effective as of November 20 ,
2012: pursuant to authority conferred upon the Board of Directors by the
Articles of Incorporation, as amended, of the Company, which authorizes the
issuance of up to fifty million (50,000,000) shares of stock, par value $0.01
per share, and by the bylaws of the Company.

RESOLVED, that pursuant to authority expressly granted to and vested in the
Board of Directors of the Company by the Company's Articles of Incorporation,
the Board of Directors hereby creates a series of preferred stock, herein
designated and authorized as the Series A Convertible Preferred Stock, par value
$0.01 per share, which shall consist of ten million (10,000,000) of the fifty
million (50,000,000) shares of stock which the Company now has authority to
issue, and the Board of Directors hereby fixes the powers, designations and
preferences and the relative, participating, optional and other special rights
of the shares of each such class and series, and the qualifications, limitations
and restrictions thereof as follows:

1.

Number.  The number of shares constituting the Series A Convertible Preferred
Stock shall be ten million (10,000,000).  The Company's Board of Directors has
the right to create additional classes or series of stock, and to prescribe the
powers, designations and preferences and the relative, participating, optional
and other special rights of the shares of such classes or series, and the
qualifications, limitations and restrictions thereof.

2.

Definitions.  Unless the context otherwise requires, when used herein the
following terms shall have the meaning indicated.

"Articles" means the Articles of Incorporation of the Company, as amended.

"Board" means the Board of Directors of the Company.  

"Business Day" has the meaning set forth in the Subscription Agreement.

"Capital Stock" means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated) of capital or capital stock of such Person and (ii) with respect to
any Person that is not a corporation, any and all partnership, limited
partnership, limited liability company or other equity interests of such Person.

"Certificate of Rights and Preferences" means this Certificate of Designations,
Rights and Preferences of the Series A Preferred Stock.

"Common Stock" means the five hundred million (500,000,000) shares of the
Company's authorized stock that is designated herein as Common Stock.  The
holders of shares of Common Stock shall have the voting rights described in
Section 5.  Shares of Common Stock shall be considered Junior Securities as
defined herein.

"Company" means Medient Studios, Inc., a Nevada corporation.

"Conversion Closing" is defined in Section 6(A)(i).

"Conversion Closing Date" is defined in Section 6(A)(i).

"Conversion Notice" is defined in Section 6(A)(i).

"Conversion Price" means $1.00 per share subject to adjustment as set forth in
this Certificate of Rights and Preferences and subject to adjustment for stock
splits, recombinations, stock dividends, anti-dilution provisions, and the like.

"Conversion Stock Amount" is defined in Section 6(A)(ii).

"Daily Market Price" means, with respect to the Common Stock on any date, the
amount per share of such Common Stock equal to (i) the daily volume-weighted
average price on such date on the Principal Listing Exchange or, if such
security has no Principal Listing Exchange, the market on which such security is
then listed or, if no sale takes place on such date, the average of the closing
bid and asked prices thereof on such date on the Principal Listing Exchange or,
if such security has no Principal Listing Exchange, the market on which such
security is then listed, in each case as reported by Bloomberg, L.P. (or by such
other Person as Holder and the Company may agree), or (ii) if such Common Stock
is not then listed or admitted to trading on a market, the higher of (x) the
book value per share thereof as determined by any firm of independent public
accountants of recognized standing selected by the Board as of the last calendar
day of any month ending within sixty (60) calendar days preceding the date as of
which the determination is to be made or (y) the fair value per share thereof
determined in good faith by an independent, nationally recognized appraisal firm
selected by Holders of a Majority of the Series A Preferred Stock and reasonably
acceptable to the Company (whose fees and expenses shall be borne by Company),
subject to adjustment for stock splits, recombinations, stock dividends and the
like.

"Dividend Payment Date" is defined in Section 3(A).

"Dividend Period" is defined in Section 3(A).

"Dividend Rate" is defined in Section 3(A).

"Effective Election Notice" means an Election Notice following the 30th Business
Day after its delivery to a Holder, which shall, after expiration of such thirty
(30) Business Day period, supersede any prior Effective Election Notice.

"Election Notice" means the delivery by the Company to a Holder of a notice
signifying its election to deliver cash or shares of Common Stock in the event
of a dividend or conversion.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Holder" means a holder of Series A Preferred Stock.

"Issue Date" means with respect to any shares of Series A Preferred Stock the
original date of issuance of such shares of Series A Preferred Stock.

"Junior Securities" means Capital Stock that, with respect to dividends and
distributions upon Liquidation, ranks junior to the Series A Preferred Stock,
including but not limited to Common Stock.  

"Liquidation" means the voluntary or involuntary liquidation, dissolution or
winding up of the Company; provided, however, that a consolidation, merger or
share exchange shall not be deemed a Liquidation, nor shall a sale, assignment,
conveyance, transfer, lease or other disposition by the Company of all or
substantially all of its assets, which does not involve a distribution by the
Company of cash or other property to the holders of Common Stock, be deemed to
be a Liquidation.

"Liquidation Preference" is defined in Section 4.

"Majority of the Series A Preferred Stock" means more than fifty percent (50%)
of the then outstanding shares of Series A Preferred Stock.

"Parity Securities" means any class or series of Capital Stock that, with
respect to dividends or distributions upon Liquidation, is pari passu with the
Series A Preferred Stock.

"Person" means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, limited liability company, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

"Preferred Stock" means the Company's preferred stock authorized pursuant to the
provisions of the Articles and Bylaws.

"Prevailing Market Price" means, with respect to the Common Stock on any
reference date, the average of the Daily Market Prices of such Common Stock for
the ten (10) Business Days ending on and including the third (3rd) Business Day
before such reference date, but not greater than the average of the Daily Market
Prices of such Common Stock for any three (3) consecutive or non-consecutive
Trading Days (determined in Subscriber's sole discretion) of such ten (10)
Business Day period and not greater than the Daily Market Price on the last day
of such ten (10) Business Day period.

"Principal Listing Exchange" has shall be NASDAQ Capital Market.




"Qualified Public Company" means a corporation meeting all of the following
criteria:  (i) the common stock of the corporation is registered under Section
12 of the Exchange Act

 

"Registered Common Stock" means Common Stock the resale of which has been
registered under the Securities Act and is freely tradable upon delivery.

"SEC" means the United States Securities and Exchange Commission.  

"Securities Act" means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.  

"Senior Securities" means any class or series of Capital Stock that, with
respect to dividends or distributions upon Liquidation, ranks senior to the
Series A Preferred Stock.  Company will not issue any Senior Securities without
approval from the majority holders of the Series A Preferred Stock.   Such
approval shall not be reasonably withheld.

"Series A Preferred Stock" means the Convertible Series A Preferred Stock of the
Company or successor designated by the Board of Directors of the Company.
 Company will not issue any additional Series A Preferred Stock without
permission from the majority holders of the Series A Preferred Stock.  Such
approval shall not be reasonably withheld.

"Stated Value" is an amount equal to One Dollar ($1) per share of Series A
Preferred Stock plus (x) any accrued and unpaid dividends (as of the date of
determination, which for purposes of Section 6(A) shall be any applicable
Conversion Closing Date, whether or not declared and whether or not earnings are
available in respect of such dividends and assuming solely for the purposes of
this definition that such dividends are paid in cash in accordance with Section
6(A)(iii), and (y) any dividends declared on the Common Stock in an amount equal
to the product of (A) the per-share dividend on Common Stock multiplied by
(B) the number of shares of Common Stock issuable upon conversion of a share of
Series A Preferred Stock on the date such dividend is declared on the Common
Stock.  In the event the Company shall declare a distribution on the Common
Stock payable in securities or property other than cash, the value of such
securities or property will be the fair market value.  Any such securities shall
be valued as follows: (i) if traded on a National Securities Exchange, the value
shall be deemed to be the average of the closing prices of the securities on
such National Securities Exchange over the thirty (30) Business Day period
ending three (3) calendar days prior to such declaration; (ii) if actively
traded on another market, the value shall be deemed to be the average of the
closing bid or sale prices (whichever is applicable) over the thirty (30)
Business Day period ending three (3) calendar days prior to such declaration;
and (iii) if there is no active market, the value shall be the fair market value
thereof, as determined in good faith by the Board over the thirty (30) Trading
Days period ending three (3) calendar days prior to such declaration.

"Subsidiary" of a Person means (i) a corporation, a majority of whose stock with
voting power, under ordinary circumstances, to elect directors is at the time of
determination, directly or indirectly, owned by such Person or by one or more
Subsidiaries of such Person, or (ii) any other entity (other than a corporation)
in which such Person or one or more Subsidiaries of such Person, directly or
indirectly, at the date of determination thereof has a least a majority
ownership interest.

The foregoing definitions will be equally applicable to both the singular and
plural forms of the defined terms.

3.

Dividends and Distributions.

Holders shall be entitled to receive out of the assets of the Company legally
available for that purpose, dividends as declared from time to time by the Board
of Directors for Holders as of a date selected by the Directors (“Dividend
Payment Date”).  

4.

Liquidation Preference.  In the event of any Liquidation, after payment or
provision for payment by the Company of the debts and other liabilities of the
Company and the liquidation preference of any Senior Securities that rank senior
to the Series A Preferred Stock with respect to distributions upon Liquidation,
each Holder shall be entitled to receive an amount in cash for each share of the
then outstanding Series A Preferred Stock held by the Holder equal to the
greater of (a) the Stated Value per share to and including the date full payment
is tendered to Holders with respect to such Liquidation and (b) the amount the
Holder would have received if the Holder had converted all outstanding shares of
Series A Preferred Stock into Common Stock in accordance with the provisions of
Section 6(A) hereof as of the Business Day immediately preceding the date of
such Liquidation (such greater amount being referred to herein as the
"Liquidation Preference"), before any distribution shall be made to the holders
of any Junior Securities (and any Senior Securities or Parity Securities that,
with respect to distributions upon Liquidation, rank junior to the Series A
Preferred Stock) upon the Liquidation of the Company.  In case the assets of the
Company available for payment to Holders are insufficient to pay the full
Liquidation Preference on all outstanding shares of the Series A Preferred Stock
and all outstanding shares of Parity Securities and Senior Securities that, with
respect to distributions upon Liquidation, are pari passu with the Series A
Preferred Stock in the amounts to which the holders of such shares are entitled,
then the entire assets of the Company available for payment to Holders of the
Series A Preferred Stock and to the holders of such Parity Securities and Senior
Securities shall be distributed ratably among Holders of the Series A Preferred
Stock and the holders of such Parity Securities and Senior Securities, based
upon the aggregate amount due on such shares upon Liquidation.  Written notice
of any Liquidation of the Company, stating a payment date and the place where
the distributable amounts shall be payable, shall be given by facsimile and
overnight delivery not less than ten (10) calendar days prior to the payment
date stated therein, to Holders of record of the Series A Preferred Stock, if
any, at their respective addresses as the same shall appear on the books of the
Company.

5.

Voting Rights. The Holders shall have the following voting rights with respect
to the Series A Preferred Stock:  

(A)

Except as otherwise expressly provided herein or as required by law, the Holders
of Series A Preferred Stock and the holders of Common Stock shall vote together
and not as separate classes.

(B)

Other than as provided herein or required by law, there shall be no series
voting.

(C)

Each share of Series A Preferred Stock shall entitle the Holder thereof to the
voting rights specified in Section 5(D), and no other voting rights except as
required by law.

(D)

The Holders of the Series A Preferred Stock shall be entitled to vote on all
matters submitted for a vote to the holders of Common Stock as if they held
twenty five  shares of Common Stock for each share of Series A Preferred Stock
owned by shareholder, and shall be entitled to notice of any stockholders’
meeting in accordance with the Bylaws of the Corporation.  Fractional votes
shall not be permitted and any fractional voting rights resulting from the above
formula (after aggregating all shares into which shares of Series A Preferred
Stock held by each Holder could be converted) shall be disregarded.

(E)

Common Stock.  Each holder of shares of Common Stock shall be entitled to one
vote for each share thereof held.

6.

Conversion and Exchange.  

(A)

Procedure for Conversion or Exchange.

(I)

General.  Shares of Series A Preferred Stock are convertible or exchangeable at
the option of the Holder thereof at any time, from time to time, in whole or in
part, as follows:

A.

The conversion or exchange of shares of Series A Preferred Stock may be effected
by the delivery by the Holder to the Company of a duly executed written notice
of conversion, substantially in form and substance as attached hereto (the
"Conversion Notice"), by facsimile, mail or overnight courier delivery, to the
Company's address specifying the number of shares of Series A Preferred Stock to
be converted.

B.

The closing of a conversion or exchange (a "Conversion Closing") shall take
place (a) on the later of (1) on the third (3rd) Business Day following and
excluding the date the Conversion Notice is delivered and (2) such later date as
the conditions set forth in Section 6(A)(ii) have been waived or satisfied or
(b) any other date upon which the Holder and the Company mutually agree (a
"Conversion Closing Date").

(II)

Conversion or Exchange for Stock.  If a Conversion Notice is duly given with
respect to shares of Series A Preferred Stock, then such shares of Series A
Preferred Stock shall be converted into that number of shares of Common Stock in
the Company, at the option of the Holder, which herein may be trading on the
Exchange at the Conversion Closing equal to (A) the aggregate Stated Value of
such shares divided by (B) the Conversion Price (the "Conversion Stock Amount").
 On the applicable Conversion Closing Date, the Holder shall surrender the
certificate(s) representing the shares of Series A Preferred Stock to be
converted to the Company at the address of the Company, and the Company, at its
expense (including payment by it of any applicable issue taxes), shall cause to
be issued in the name of and delivered to the Holder the Conversion Stock Amount
of duly authorized, validly issued, fully paid and non-assessable shares of
Common Stock at the Conversion Closing Date as the Holder may direct, at the
election of the Holder, (i) via the Depository Trust Company's Deposit and
Withdrawal at Custodian (or DWAC) system or (ii) if DWAC is unavailable, by
delivery of one or more original certificates representing shares of Common
Stock delivered via Federal Express to the address instructed by the Holder in
writing, and a copy of the airbill evidencing that such documents have been
sent.  

 

(III)

Holder of record.  Each conversion of Series A Preferred Stock shall be deemed
to have been effected immediately before the close of business on the Business
Day on which the Conversion Notice is delivered (except, that, for purposes of
calculation of the Stated Value, dividends shall accrue until and including the
Conversion Closing Date), and at such time the Person or Persons in whose name
or names any certificate or certificates for shares of Common Stock shall be
issuable upon such conversion as provided in Section 6(A)(ii) shall be deemed to
have become the holder or holders of record thereof.  The foregoing
notwithstanding, such conversion shall not be deemed effective if and as of the
date that the Holder delivers written notice of withdrawal to the Company as set
forth in Section 6(A)(ii) above.

(IV)

Partial conversion.  If any conversion is for only part of the shares
represented by the certificate surrendered, the Company shall send a new Series
A Preferred Stock certificate of like tenor, calling in the aggregate on the
face or faces thereof for the number of shares of Series A Preferred Stock which
have not been converted via reputable overnight courier to such address
specified by the Holder.

(B)

Reservation of Shares.  The Company shall at all times reserve for issuance such
number of its shares of Common Stock, to be issued on full conversion of the
Series A Preferred Stock.

(C)

Fractional Shares.  No fractional shares or scrip representing fractional shares
shall be issued upon the conversion of the Series A Preferred Stock.  If any
such conversion would otherwise require the issuance of a fractional share of
Common Stock, an amount equal to such fraction multiplied by the current Daily
Market Price per share of Common Stock on the date of conversion or exchange
shall be paid to the Holder in cash by the Company.  If more than one share of
Series A Preferred Stock shall be surrendered for conversion or exchange at one
time by or for the same Holder, the number of full shares of Common Stock as the
case may be issuable upon conversion thereof shall be computed on the basis of
the aggregate number of shares of Series A Preferred Stock so surrendered.

(D)

Adjustment for Stock Splits and Combinations.  If, at any time or from time to
time, after the date that the first share of Series A Preferred Stock is issued
(the “Original Issue Date”), the Company effects a subdivision of the
outstanding Common Stock without a corresponding subdivision of the Series A
Preferred Stock, the Stock Conversion Price in effect immediately before that
subdivision shall be proportionately decreased.  Conversely, if at any time or
from time to time after the Original Issue Date the Company combines the
outstanding shares of Common Stock into a smaller number of shares without a
corresponding combination of the Preferred Stock, the Conversion Price in effect
immediately before the combination shall be proportionately increased.  Any
adjustment under this section (E) shall become effective at the close of
business on the date the subdivision or combination becomes effective.

(E)

Adjustment for Reclassification, Exchange, Substitution, Reorganization, Merger
or Consolidation.  If at any time or from time to time after the Original Issue
Date, the Common Stock issuable upon the conversion of the Series A Preferred
Stock is changed into the same or a different number of shares of any class or
classes of stock, whether by recapitalization, reclassification, merger,
consolidation or otherwise (other than a Liquidation in accordance with Section
4 or a subdivision or combination of shares or stock dividend or a
reorganization, merger, consolidation or sale of assets provided for elsewhere
in this Section 5), in any such event such holder of Series A Preferred Stock
shall then have the right to convert such stock into the kind and amount of
stock and other securities and property receivable upon such recapitalization,
reclassification, merger, consolidation or other change by holders of the
maximum number of shares of Common Stock into which such shares of Series A
Preferred Stock could have been converted immediately prior to such
recapitalization, reclassification, merger, consolidation or change, all subject
to further adjustment as provided herein or with respect to such other
securities or property by the terms thereof,  In any case, appropriate
adjustment shall be made in the application of the provisions of this Section 6
which respect to the rights of the holders of Series A Preferred Stock after the
capital reorganization to the end that the provisions of this Section 6
(including adjustment of the Conversion Price then in effect and the number of
shares issuable upon conversion of the Series A Preferred Stock) shall be
applicable after that event and be as nearly equivalent as practicable.

7.

Status of Converted and Redeemed Shares; Limitations on Series A Preferred
Stock.  The Company shall return to the status of unauthorized and undesignated
shares of Preferred Stock each share of Series A Preferred Stock which shall be
converted, redeemed or for any other reason acquired by the Company, and such
shares thereafter may have such characteristics and designations as the Board
may determine (subject to Section 5), provided, however, no share of Series A
Preferred Stock which shall be converted, redeemed or otherwise acquired by the
Company shall thereafter be reissued, sold or transferred by the Company as
Series A Preferred Stock.

8.

Miscellaneous.  Notwithstanding anything herein to the contrary, all
measurements and references related to share prices and share numbers herein
shall be, in each instance, appropriately adjusted for stock splits,
recombinations, stock dividends and the like.  

IN WITNESS WHEREOF, this Certificate of Rights and Preferences has been signed
on behalf of the Company by its Chief Executive Officer and attested to by its
Secretary, all as of November __, 2012







MEDIENT STUDIOS, INC.







___________________________________

Name: Manu Kumaran

Title:   CEO







___________________________________

Name: Dayna Hester

Title:   Secretary













Schedule 5(i)







Name

Name

Derrick Lee

$600,000

A-Mark Entertainment

$1,200,000

Indion Finance

$600,000

Circle West

$2,000,000

PrimeFocus Broadcasting

$1,000,000

John Thomas

$382,000

Pankaj Rajani

$1,960,000

Tommee May

$180,000








 

 

 





